IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE MATTER OF: ROBERT NAM SU              : No. 96 WM 2019
 KIM MOTION FOR EXTENSION                     :
 PURSUANT TO RULE 311                         :



                                        ORDER



PER CURIAM

      AND NOW, this 6th day of November, 2019, the Petition to Extend Limited

Admission of Attorney Participant in Legal Services Programs is GRANTED, IN PART.

In order to afford Robert Nam Su Kim time to seek full admission to the Pennsylvania bar,

his temporary admission is extended until April 30, 2020.